While a share cropper who, as the evidence shows, owns no property or money and has no means of acquiring money save the sale of his farm crop will not be held in contempt of court, before the maturity and sale of his crops, for non-payment of an alimony judgment (Banks v. Banks, 188 Ga. 181,  3 S.E.2d 717), and while a husband who, as the evidence shows, is without money or property and unable to obtain employment will not be held in contempt of court for non-payment of alimony (Poole v. Wright, 188 Ga. 255, 3 S.E.2d 731), yet where, as in the instant case, the evidence showed that the defendant owned an automobile, and was silent as to its value or the amount of the mortgage thereon, the judge was authorized to find that no bona fide attempt had been made to comply with the order of the court, and the judgment holding him to be in contempt will not be disturbed. Wheeless v.  Wheeless, 157 Ga. 213 (121 S.E. 241); Garrett v.  Garrett, 175 Ga. 455 (165 S.E. 230).
Judgment affirmed. All the Justices concur.
       No. 13018. OCTOBER 11, 1939. REHEARING DENIED NOVEMBER 17, 1939.
On April 1, 1939, Dorothy Mask Huddleston for herself and minor child obtained a judgment against W. H. Huddleston, her husband, for temporary alimony in the sum of $25 per month. On April 20, 1939, she brought her petition against W. H. Huddleston, *Page 229 
praying that he be adjudged in contempt of court for nonpayment of the alimony awarded to her. In his answer the defendant admitted that he had made no payments, but denied that his failure to pay was wilful, and contended that it was because of his poverty, and that he was engaged in farming as a share cropper and would be unable to realize any funds until fall of 1939. On the hearing affidavits were introduced as evidence by each party. A large number of affidavits by residents of the county testified generally to the defendant's lack of funds, and to the fact that he was engaged in farming as a share cropper, and would have no money from his farming operations until fall. There was evidence that at the time of the rendition of the judgment awarding alimony the defendant had on hand $60, which was part of a fund borrowed from a Federal lending agency for the purpose of making the crop, and that he was obligated to the lender not to use the fund for other purposes. Uncontradicted evidence showed that he owned an automobile which was under mortgage, but there was no evidence of its value, or of the amount of the mortgage. The defendant was adjudged in contempt of court, and he excepted.